 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DUDLEY W. JACKLINE,                               No. 2: 19-cv-1046 KJM KJN P
12                       Petitioner,
13            v.                                        ORDER
14    SACRAMENTO COUNTY MAIN JAIL,
15                       Respondent.
16

17           Petitioner is a proceeding without counsel with a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. On July 19, 2019, the undersigned dismissed the petition with

19   thirty days to file an amended petition. (ECF No. 8.) Thirty days passed from July 19, 2019, and

20   petitioner did not file an amended petition. Accordingly, on September 3, 2019, the undersigned

21   recommended that this action be dismissed. (ECF No. 10.)

22           On September 12, 2019, petitioner filed objections to the findings and recommendations.

23   (ECF No. 11.) Petitioner alleges that it is difficult for him to prepare petitions because he has to

24   make hand copies. (Id.) Petitioner also alleges that he has difficulty getting to the law library.

25   (Id.)

26   ////

27   ////

28   ////
                                                        1
 1         Good cause appearing, IT IS HEREBY ORDERED that:

 2         1. The September 3, 2019 findings and recommendations (ECF No. 10) are vacated;

 3         2. Petitioner is granted thirty days to file an amended petition.

 4   Dated: September 18, 2019

 5

 6

 7

 8
     Jack1046.vac
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
